NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Claim Interpretations
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font and indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Note that an “adapted” or “configured” phrase, expressed as an infinitive verb phrase does not require anything of the “adapted” or “configured” terms. As an example, Applicant might consider amending the phrases to read such as, (claim 11) “… are configured [[to support]] such that the one or more supports support a portion of the collar.”, wherein the amendment would then require the prior art to have the capability to perform the function.
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 7 requires that the valve guide be comprised of multiple materials, however none of the drawings depict the valve guide as being made of multiple materials based upon the crosshatching. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 lines 2 and 6 as well as claim 11 lines 2 and 5 as well as claim 16 lines 2-3 should be “… circular [[,]] longitudinally extending portion…”. Inclusion of the comma breaks up the “thought” of the limitation and thus weighs on the nomenclature of what the actual limitation is being called or if the claim language phrase could potentially be viewed as two different limitations. The Examiner believes the issue is an unintended result of direct importation from the written description which does not rise to the level of a 35 USC 112 rejection. The Examiner suggests either removing the comma from each recited instance, or alternatively removing “longitudinally extending portion” from the claims which would leave the limitation as being merely “a circular”.
Claim 1 line 6 should be, “…and one [[of]] or more collar supports…”.
Claim 11 line 4 should be, “…and one [[of]] or more collar supports…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 line 2 and claim 11 line 2. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s “substantially circular channel” is merely a longitudinal hole for guiding a valve stem which is extremely well known in the art, however the term “substantially” renders “circular channel” indefinite because there are variations known in the art for the longitudinal hole, wherein it is unclear if those variations would read on Applicant’s claim language. For instance some of the prior art circular holes have longitudinal slots in a side wall of an otherwise circular longitudinal hole for providing a path for a “key” to prevent rotation of the valve head as the valve reciprocates, it’s unclear if such a feature is included within the scope of Applicant’s required claim language. As best understood and based on Applicants drawings, the circular channel is just a smooth bore circular channel with no provision for being anything else, thus drawing into question why Applicant utilizes the term “substantially”. 
Claim 7 in view of claim 1. It is unclear how the valve guide can concurrently be “comprised of multiple materials” (claim 7) and be “a unitary one-piece component” (claim 1). It appears applicant has attempted to claim mutually exclusive species within the same claim (claim 7). Furthermore, Applicant’s drawings do not depict an embodiment which is a unitary one-piece component and comprised of multiple materials, any prior art meeting one limitation necessarily could not meet the other 

    PNG
    media_image1.png
    1356
    1200
    media_image1.png
    Greyscale

Claims 2-6, 8-10 and 12-15 are rejected based upon dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1-6, 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Svensson (WO2006/080883).
Regarding claim 1, Svensson discloses a valve guide (in particular figures 3b-5) for a coupling, comprising: 
a circular, longitudinally extending portion (generally indicated at the lead line of 38 in figure 4), including a substantially circular channel (not individually labeled, best seen in figure 4 taken in light of figure 3b which depicts the circular nature of the stem) extending therethrough; 
a ring portion (generally depicted at 38); 
a plurality of ports (unlabeled ports in 38 in between the unlabeled supports best seen in figure 3b) radially disposed around a centerline (inherent, not depicted) of the valve guide; and 
one or more collar supports (unlabeled, best seen in figure 3b leading from the ring at lead line 38 and extending inward to support spring 40 and the longitudinal portion) disposed radially about the circular, longitudinally extending portion; 

Regarding claim 2, Svensson further discloses wherein the one or more collar supports include a collar support pad (best seen in figure 5 as the end of 38 closest to 26).
Regarding claim 3, Svensson further discloses wherein the collar support pad is configured (capability) to support (infinitive verb) a collar (26).
Regarding claim 4, Svensson further discloses wherein the valve guide (38) has at least three ports (not individually labeled, best seen in between the three unlabeled supports in figure 3b) and at least three collar supports (as depicted leading from 38 to support spring 40 and the longitudinal portion).
Regarding claim 5, Svensson further discloses wherein each of the at least three ports (as depicted) are positioned between two collar supports (as depicted).
Regarding claim 6, Svensson further discloses wherein the valve guide is comprised of one material (as crosshatched in figures 4 and 5).
Regarding claim 8, Svensson further discloses wherein the valve guide is comprised of metal (as crosshatched in figures 4 and 5).
Regarding claim 10, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (MPEP 2113)10. 
Regarding claim 11, Svensson discloses a male portion (see page 3 lines 28-29) for a coupling (figure 1), comprising: 
a valve guide (38) including a circular, longitudinally extending portion (generally indicated in figure 3 at the lead line of 38), with a substantially circular channel (not individually labeled) extending therethrough, a ring portion (generally indicated at the lead line of 38 in figure 3b), a plurality of ports (not individually labeled, as depicted in 3b) radially disposed around a centerline (not depicted) of the valve guide, and one or more collar supports (seen as the supports depicted in figure 3b leading from the outer ring at lead line 38 to support spring 36 and the longitudinal portion) disposed radially about the circular, longitudinally extending portion (AM1); 
a valve (22); 
a collar (26); and 
a housing (generally depicted at 12); 
wherein the valve guide comprises a unitary one-piece component (as depicted via crosshatching), and the one or more supports are configured (capability) to support (infinitive verb) a portion of the collar (best seen in figure 5).
Regarding claim 12, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (MPEP 2113)10. 
Regarding claim 13, Svensson further discloses wherein the male portion is configured (capability) to be (infinitive verb) part of a quick disconnect coupling (figure 1).
Regarding claim 14, Svensson further discloses including a spring (40).

Regarding claim 15, Svensson further discloses wherein the collar is configured (capability) to be (infinitive verb) positioned over the valve without the use of a separate tool. Note Svensson has no disclosure of requiring a separate tool, wherein it appears that the valve and support are assembled outside of the housing 12 and then slid into place and locked by an unlabeled retainer/retainer ring securing item 38 to the housing 12).
Regarding claim 16, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the prior art device will perform the claimed process. (see at least EMPEP 2112.02).

Alternatively, and as best understood, claim(s) 1-3, 6, 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Manzato (US 2014/0373949).
Regarding claim 1, Manzato discloses a valve guide (figures 1-2) for a coupling, comprising: 
a circular, longitudinally extending portion, including a substantially circular channel (not individually labeled, seen as that portion of 17 in which the stem of 15 slides, see annotated Manzato below, herein after “AM1”) extending therethrough; 
a ring portion (AM1, seen as the radially outermost portion of 17); 
a plurality of ports (AM1) radially disposed around a centerline (AM1) of the valve guide; and 

    PNG
    media_image2.png
    639
    894
    media_image2.png
    Greyscale

one or more collar supports (AM2) disposed radially about the circular, longitudinally extending portion; 

    PNG
    media_image3.png
    857
    1055
    media_image3.png
    Greyscale

wherein the valve guide comprises a unitary one-piece component (as crosshatched).
Regarding claim 2, Manzato further discloses wherein the one or more collar supports include a collar support pad (AM2).
Regarding claim 3, Manzato further discloses wherein the collar support pad is configured (capability) to support (infinitive verb) a collar (AM3).

    PNG
    media_image4.png
    946
    1052
    media_image4.png
    Greyscale

Regarding claim 6, Manzato further discloses wherein the valve guide is comprised of one material (as depicted by crosshatching).
Regarding claim 8, Manzato further discloses wherein the valve guide is comprised of metal (as crosshatched).
Regarding claim 10, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
Regarding claim 11, Manzato discloses a male portion (figures 1-2, right half as depicted) for a coupling (figures 1-2), comprising: 
a valve guide (17) including a circular, longitudinally extending portion (AM1), with a substantially circular channel (not individually labeled, seen as that portion of 17 in which the stem of 15 slides) extending therethrough, a ring portion (AM1), a plurality of ports (AM1) radially disposed around a centerline (AM1) of the valve guide, and one or more collar supports (AM2) disposed radially about the circular, longitudinally extending portion (AM1); 
a valve (15); 
a collar (AM3); and 
a housing (12); 
wherein the valve guide comprises a unitary one-piece component (as depicted via crosshatching), and the one or more supports are configured (capability) to support (infinitive verb) a portion of the collar (best seen in figure 2).
Regarding claim 12, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (MPEP 2113)10. 
Regarding claim 13, Manzato further discloses wherein the male portion is configured (capability) to be (infinitive verb) part of a quick disconnect coupling (figures 1-2).
Regarding claim 14, Manzato further discloses including a spring (16).
Regarding claim 15, Manzato further discloses wherein the collar is configured (capability) to be (infinitive verb) positioned over the valve without the use of a separate tool. Note Manzato has no disclosure of requiring a separate tool, wherein it appears that the valve and support are assembled outside of the housing 12 and then slid into place and locked by retainer 14.
Regarding claim 16, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the prior art device will perform the claimed process. (see at least EMPEP 2112.02).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Alternatively and as best understood, claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson (WO2006/080883) in view of Gass et al. (US 9404244, herein after “Gass”) or Manzato (US 2014/0373949) in view of Gass et al. (US 9404244, herein after “Gass”).
Svensson and Manzato appear to disclose a valve guide made of metal based upon the crosshatching. However, in the event it is successfully argued that Svensson or Manzato do not disclose metal this alternative rejection is provided. This rejection is further extended to cover a teaching of utilizing plastics.
Arguably, neither Svensson nor Manzato explicitly disclose/teach the valve guide being made of either metal or plastic.
Gass teaches making the internal components to include a valve guide/support 28 of a coupling valve (figures 4-5) out of metal or plastic (see at least column 10 beginning at line 22), “The internal components disposed within the body portion 20 may be plastic, metal, or other material that is resilient to wear and useful as disclosed herein.”

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
	No allowable subject matter is being indicated at this time, however the Examiner notes that if Applicant claims the collar supports as being protrusions each having a collar support pad or the like that are radially outward of a portion of the spring at a same axial/longitudinal point, then the instant rejections would be overcome, wherein further search and/or consideration would be required.
Conclusion
All references cited on the attached PTO-892 have been limited to in-line spring biased valves having a stem that reciprocates through some sort of retainer similar to Applicant’s invention. The following references have particular features drawn to a collar 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753